NO. 288lO

IN THE SUPREME COURT OF THE STATE OF HAWAITF

    

  
 

STATE OF HAWAfI, ReSpondent/Plaintiff~AppelIan “
vS. v
PAUL SAY, Petitioner/Defendant-Appellee,
and

SHELDON YAMAGUCHI and LELAND FERNANDEZ, DefendantS.

CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
(CR. NO. 05-1-Ol87)

ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Moon, C.J., for the courtH
Petitioner/defendant~appellee Paul Say'S application
for writ of certiorari, filed February l6, 20lO, is hereby
rejected.

DATED: Honolulu, HawaiHH Mar¢h 25, 2010_

FOR THE COURT:

 

1 ConSidered by: Moon, C.J., Nakayama, Acoba, Duffy, and Recktenwald,

JJ.

»»r-»¢'